Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-20-2009

USA v. Jones
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2798




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Jones" (2009). 2009 Decisions. Paper 1348.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1348


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                         No. 07-2798


                            UNITED STATES OF AMERICA
                                                v.
                                     PRESTON JONES
                                          a/k/a
                                         Death
                                                       Preston Jones,
                                                              Appellant


                      Appeal from the United States District Court
                               for the District of New Jersey
                     (D.C. Criminal Action No. 2-03-cr-00844-023)
                     District Judge: Honorable Katharine S. Hayden


         Before: SCIRICA, Chief Judge, AMBRO, and SMITH, Circuit Judges

                                          ORDER

       The non-precedential opinion filed March 23, 2009 is hereby VACATED. The
motion by Appellee to publish the panel opinion is granted and will be filed forthwith. It
is noted that Appellant filed a petition for panel rehearing and rehearing en banc on May
18, 2009. As the March 23, 2009 opinion is vacated, the request for rehearing is
dismissed as moot. Should the parties wish to seek review of the precedential opinion of
the Court, the procedures to do are set forth in Fed. R. App. P. 35 and 40.

                                                       By the Court

                                                       /s/ Thomas L. Ambro
                                                           Circuit Judge
Dated: 20 May 2009
                    A True Copy :



                           Marcia M . Waldron, Clerk